Er Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
*7En'lina demanda enmendada que fue radicada en la Corte de Distrito de Mayagüez el demandante y apelante alegó en substancia: Primero. Que anteriormente habían sido radica-dos en la misma corte dos pleitos, uno numero 4264, titulado Pinillos Carmona v. Bengoa Marín, y el otro número 4460, Samames Caldela, como apoderado de Pinillos Carmona, v. Bengoa Marín. Segundo. Que un tal Vinuesa Moya y Sa-mames Caldela en su carácter de apoderados de Pinillos Car-mona habían celebrado, un contrato con el demandante y apelante por ciertos servicios que él había de llevar a cabo en relación con estas cuestiones mediante un convenio de pago del cincuenta por ciento. Tercero. Que los dos litigios, relacionados fueron transados por los referidos apoderados del demandante y dicho demandado Bengoa mediante el pago de la suma de veinte y seis mil dólares ($26,000) que se obligó a pagar en efectivo dicho Bengoa una vez que estuviesen ins-critos en el registro de la propiedad a su favor ciertos bienes inmuebles. Cuarto. Que la mercantil F. Carrera & Hno. se obligó a facilitar a Bengoa Marín los veinte y seis mil dólares ($26,000) como préstamo, de cuya cantidad pertenecían al demandante trece mil dólares ($13,000) que debía percibir al finalizar definitivamente la condición del pago a que se ha hecho referencia en pago del arrendamiento de sus servicios. Quinto. Que posteriormente el demandado en este caso Benet Colón, voluntaria, a sabiendas y maliciosamente y con el deli-berado propósito de causar daño al demandante en esta acción, en otro pleito número 3956 seguido en la misma corte en ela cual dicho Benet Colón había obtenido sentencia a su favor por la suma de dos mil dólares ($2,000) como_ demandante, y cuando dicha sentencia estaba pendiente de resolución del. recurso de apelación, presentó una moción solicitando el embargo de bienes deja propiedad del ahora demandante que fué demandado en el referido pleito número 3956, en cantidad suficiente a cubrir la suma de cuatro mil trescientos sesenta y cinco dólares ($4,365), para-aseguramiento de la efectividad de la sentencia; que se dictó una orden de embargo de con-*8formidad a lo solicitado y de acuerdo' con ella se practicó el embargo según aparece del diligenciamiento siguiente:
“En la Corte de Distrito del Distrito Judicial de Mayagüez, P. R. José Benet Colón v. Agustín Hernández Mena. No. 3956. Certifico: Que en cumplimiento de un mandamiento expedido en el caso arriba expresado por la corte de este distrito para asegurar la efectividad de la sentencia que pudiera recaer en este caso, en este día, y si-guiendo instrucciones escritas de los abogados de la parte demandante, embargo toda la participación, derecho e interés que tiene, tenga o pueda tener el demandado Agustín Hernández Mena, en la simia o cantidad de dinero que, por 'concepto de honorarios o compensación por servicios prestados, está por recibir y ha de recibir, y le corres-ponde o ha de corresponder a Luis Pinillos Carmona, o la sucesión de éste, en virtud de transacción verificada de los asuntos pendientes ante esta corte a saber: Luis Pinillos Carmona v. Manuel Bengoa Marín, N. 4264; Ex parte Luis Pinillos Carmona, No. 4452; y Antonio Samames, como apoderado de Luis Pinillos, v. Manuel Bengoa Marín, No. 4460; cuya cantidad o suma de dinero recibirá dicho Manuel Bengoa Marín, de los Sres. F. Carrera Hermano, comer-ciantes establecidos en esta ciudad de Mayagiiez, en la cual corres-ponden al demandado Agustín Hernández Mena, tres mil dólares, más o menos. Dado en Mayagüez, P. R., a 22 de junio de 1914. (Firmado) Nestor Gregory, marshal. Por Francisco Azuar, deputy márshal.
“Notificación: Al demandado Agustín Hernández Mena, a Sres. F. Carrera Hermano, Antonio Samames, como apoderado de Luis Pinillos Carmona, y Salvador Yinuesa, también como apoderado del mismo Luis Pinillos: Por la presente notifico a Yds. y a cada uno de Yds. que el embargo-a que se refiere el inventario de que es copia *la presente, el cual ha sido practicado en virtud del mandamiento cuya copia les acompaño y hago parte de esta notificación; previ-niéndoles que no. podrán disponer en manera o forma alguna, del derecho o participación que sobre la cantidad expresada se embarga como de la propiedad del demandado Agustín Hernández Mena, cuya, participación queda por la presente depositada en poder de los suso-dichos Sres. F. Carrera & Hermano, y se les previene que si faltasen en manera o forma alguna a la previsión que aquí se Jes hace, serán responsables ante la corte del delito de desacato a la misma. Dado en Mayagüez, P. R., hoy día 22 de junio de 1914. (Firmado) Nestor Gregory, márshal. Por Francisco Azuar, deputy márshal.”
*9Sexto. Que por virtud del mandamiento de certiorari expe-dido por este Tribunal Supremo a instancia del demandante en esta acción, que fúé demandado en diclio pleito número '3956, el referido mandamiento de embargo y todos los proce-dimientos subsiguientes que tuvieron lugar de acuerdo con el mismo fueron anulados y dejados sin efecto. Séptimo. Que -de acuerdo con dicha sentencia en los procedimientos de cer-tiorari la Corte de Distrito de Mayagüez dictó una orden dis-poniendo que el secretario expidiese mandamiento al marshal para que suspendiera o dejara sin efecto de'haberlo realizado, •el embargo trabado sobre los bienes del demandante en esta acción, demandado en el mencionado pleito número 3956, y ■expedido el mandamiento al marshal éste lo devolvió dili-genciado en la forma siguiente-:
“Certificado de diligenciamiento por el marshal. Certifico: Que el presente mandamiento me fué entregado a las 10 a. m., del día 29 de julio de 1914, y que notifiqué el mismo, dejando sin efecto el embargo que se manda levantar a las personas que se expresan a continuación: A los Sres. F. Carrera & Hno., el día 29 de julio de 1914, a las 3 p.. m., en la persona de su socio gestor don Florentino Carrera, mostrándole el original y dejando en su poder una- copia de dicho mandamiento con una notificación extendida a continuación: a don Agustín Hernández Mena y a don José,Benet Colón, deman-dado y demandante, respectivamente, el mismo día 29 de julio de 1914 y hora de las 4 de la tarde; y a don Antonio Samames en su •carácter de apoderado de don Luis Pinillos Carmona, el día 30 de julio de 1914, a las 9 y media a. m., entregando a cada una de las personas así notificadas, copia del mandamiento con una notificación ■extendida a su continuación, haciéndoles saber quedaba levantado el embargo a que dicho mandamiento se refiere, y los bienes, a la libre disposición de su dueño. Fechado hoy, en Mayagüez, a 30 de julio de 1914. (Firmado) Nestor Gregory, marshal. Por Cosme Girón, márshal auxiliar.”
Octavo.. Que posteriormente el demandante en este caso requirió formalmente 'ante notario a la mercantil F. Carrera & Brother interesando le entregasen los tres mil dólares ($3,000), más o menos, embargados como queda dicho, y que *10Florentino Carrera socio gestor de la referida mercantil en. contestación a dicho requerimiento contestó lo siguiente:
“Que al ser requerido por el márshal en la fecha que se consigna en la precedente acta, sobre embargo de la cantidad de tres mil dóla-res, más o menos, que decían pertenecer a don Agustín Hernández-. Mena, manifestó a dicho márshal, el señor Carrera en la representa-ción que ostenta, que en la casa mercantil de F. Carrera & Hno., no. había ninguna cantidad, ni hubo, ni hay, perteneciente a dicho señor-don Agustín Hernández: Que esa manifestación hace al notario re-quirente, y por tanto no puede entregar a éste ninguna cantidad' que pertenezca a dicho señor Hernández a favor de cuyo señor no-existió ni existe depositada cantidad alguna de la propiedad del requi-rente don Agustín Hernández Mena.”
Noveno. Que el demandante y apelante prestó todos y cada uno de los servicios así convenidos y pagó todas y cada una de las cantidades que fueron convenidas en el expresado contrato de arrendamiento de servicios, y que los bienes in-muebles que fueron objeto de la transacción que se hizo fueron inscritos en el registro de la propiedad a favor de Bengoa Marín. Décimo. Que en la fecha del embargo en cuestión los-Sres. Carrera & Hermano tenían en su poder y bajo su cus-todia la cantidad de los veinte y seis mil dólares ($26,000) que se obligaron a dar en préstamo a Bengoa y que éste se obligó y había de pagar a Pinillos Carmona én pago del precio de la transacción; que el cincuenta por ciento o $13,000,. de dichos veinte y seis mil dólares ($26,000) correspondía al demandante en virtud de lo convenido en el contrato de arrendamiento de servicios y que la cantidad de tres mil dólares ($3,000), más o menos, embargados por el márshal en poder de Carrera & Hermano formaba parte de dicha par-ticipación de trece mil dólares ($13,000); de la exclusiva propiedad del demandante. Undécimo. Que F. Carrera & Hermano personalmente y los apoderados de Pinillos consu-maron definitivamente el contrato de transacción pactado con Bengoa, mediante el pago del precio de la misma previa liqui-dación y descuentos correspondientes, sin que el demandante *11y apelante tuviera aviso como partícipe, conocimiento o inter-vención alguna en tales hechos ni acto. Duodécimo. Que el demandado Benet Colón al solicitar el embargo en el caso número 3956 y al designar los bienes que habían de ser embar-gados, tenía conocimiento y sabía que los bienes eran de la propiedad del demandante y apelante; y que los señores F. Carrera & Hermano en la fecha del embargo y en que directamente y en persona llevó a efecto definitivamente la transacción Pinillos-Bengoa mediante el pago y entrega del precio, tenía conocimiento de que el demandante y apelante tenía a su cargo y cuidado la gestión de los pleitos que han sido relacionados y que en el importe de la transacción de los mismos correspondía una participación al demandante y ape-lante. Décimo tercero. Que de los trece mil dólares $13,000) que le correspondían al demandante y apelante como parti-cipación de un cincuenta por ciento de la cantidad de los veinte y seis mil dólares ($26,000) del precio de la transacción, le fuá entregada y recibida por él de Vinuesa por conducto de Samames, apoderados de Pinillos la suma de $9,333; y Décimo cuarto. Que a consecuencia de dicho embargo el demandante y apelante ha sido perjudicado y sufrido perjuicios reales por la suma de tres mil seiscientos sesenta y siete dólares ($3,667), por culpa de los demandados Benet Colón y F. Ca-rrera & Hermano y no por su propia culpa.
El demandado Benet Colón formuló una excepción previa alegando que la demanda no aducía hechos suficientes para constituir una causa dé acción en contra de dicho demandado, excepción que fué debidamente sostenida por la corte de distrito por no aparecer de dicha demanda hechos que de-muestren que los demandados F. Carrera & Hermano hubie-ran tenido alguna vez ninguna obligación con el demandante y apelante, o que los bienes embargados .le pertenecían en realidad, o que el demandante y apelante hubiere sufrido ciertamente algún perjuicio con motivo del embargo practi-cado a instancia del demandado Benet.
*12De conformidad con dicha orden declarando con lugar dicha excepción, la corte, una semana después, dictó sentencia ordenando el sobreseimiento del caso en lo que se refiere al demandado Benet, con las costas, disponiendo se librara la orden corriente de ejecución; y alega él apelante que no se le dio oportunidad alguna para enmendar su demanda enmen-dada. Pero no. indica el apelante en qué forma es que podría, haber sido todavía enmendada su demanda enmendada para que pudiera expresar una causa de acción, y ni siquiera sugiere que existan hechos adicionales en los que pueda basar una teoría que pueda ser sostenida con respecto a su caso, si es que alguna tiene contra el demandado Benet.
Durante el período transcurrido desde la fecha en que fué dictada la orden declarando con lugar la excepción previa y la de la sentencia, el demandante tuvo suficiente oportuni-dad para solicitar la reconsideración de dicha orden y per-miso para hacer enmiendas, pero no hizo esfuerzo alguno en este sentido. Aun después de dictada la sentencia podría haber solicitado la protección de la corte de distrito de acuerdo con el artículo 140 del Código de Enjuiciamiento Civil, pero nada hizo. En la apelación ha dejado de probar enteramente que en alguna forma haya sido perjudicado al-gún derecho sustancial, y según todo lo que aparece de los autos aun cuando la corte de distrito cometiera error al dictar la sentencia sin darle la oportunidad de hacer otras enmien-das a la demanda que jra había sido enmendada, dicho error no causaba perjuicio en absoluto.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.